DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2022 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method for managing motor engagement in a vehicle having the steps activating, in response to determining to engage the motor shaft, a feedforward controller; determining at least one metric for modifying an output of the feedforward controller, wherein the at least one metric is based on the speed of the motor shaft and the desired speed; generating a resulting motor command based on the feedback controller, the feedforward controller, and the at least one metric; causing the motor shaft and the drivetrain to be engaged based on the speed of the motor shaft and the desired speed; and nulling at least one of the feedforward controller or the at least one metric based on the speed of the motor shaft and the desired speed and the remaining steps of claim 1.
The prior art does not anticipate or render obvious a system having a motor configured to be engaged with the drivetrain; and control circuitry configured to have a feedback controller, a feedforward controller; determine at least one metric for modifying an output of the feedforward controller, wherein the at least one metric is based on the speed of the motor shaft and the desired speed; generate a resulting motor command based on the feedback controller, the feedforward controller, and the at least one metric; cause the motor shaft and the drivetrain to be engaged based on the speed of the motor shaft and the desired speed; and null at least one of the feedforward controller or the at least one metric based on the speed of the motor shaft and the desired speed and the remaining structure of claim 9.
The prior art does not anticipate or render obvious a method for managing engagement of a motor in a vehicle having the steps of executing a feedback speed controller based on a speed of the motor shaft; executing a feedforward torque controller based on a desired speed and the speed of the motor shaft; causing the motor shaft and the drivetrain to be engaged based on a first threshold and speed of the motor shaft; nulling the feedforward torque controller based on a first threshold and speed of the motor shaft; and modifying the feedback speed controller after the speed of the motor shaft and the desired speed are within the predetermined range as a whole together in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2019/0389317 to Oh et al. teaches a motor control that uses both feedforward and feedback control, but lacks a teaching of nulling the feedforward control.
U.S. Publication No. 2018/0050609 to Meyer et al. teaches both feedforward and feedback control, but lacks a teaching of nulling either the feedforward control or the at least one metric.
Chinese Patent No. CN109070763 to Fujiwara et al. teaches feedback control, but lacks a teaching of feedforward control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655